Citation Nr: 1622821	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1961 to
December 1968.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). 

The case was originally before the Board on appeal from a September 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2012, the case was remanded for additional development.   In September 2014, the Board issued a decision denying service connection for a disability manifested by vertigo.  The Veteran appealed the adverse decision to the Court, resulting in an October 2015 Joint Motion for Remand (JMR) by the parties.  An October 2015 Court Order remanded the matter for compliance with the instructions in the JMR. 

In January 2016, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  In March 2016, pursuant to guidance in the JMR, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran received a copy and was afforded opportunity to respond.


FINDING OF FACT

The Veteran has a disability manifested by vertigo that is reasonably shown to be related to service-connected cervical spine, thoracolumbar spine, bilateral hip, and bilateral knee disabilities (orthopedic disabilities).


CONCLUSION OF LAW

Service connection for a disability manifested by vertigo is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.
REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to these claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Generally, service connection is warranted for disability due to injury or disease that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  Furthermore, service connection is warranted for a disability that is proximately due to or a result of a service connected disability.  38 C.F.R. §3.310.  Briefly, the elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

In his November 2007 claim for disability benefits, the Veteran stated that he has had trouble with his balance/equilibrium since service and claimed that such disability was due to the stress from flying at zero Gs as part of weightlessness training during service.  The Veteran's service personnel records support his contention that he was assigned to the crew of a "Zero G" aircraft and flew daily missions with periods of weightlessness and exposure to up to 2.5 G forces.

On January 2013 VA vestibular testing, the examiner noted that the Veteran's reported symptoms were not consistent with benign paroxysmal positional vertigo.  An August 2013 VA medical opinion report provides a negative nexus opinion based on an assessment that the medical literature did not support a finding of vertigo lasting over 40 years related to G forces.  

The Veteran provided treatise evidence in support of his claim, but the treatise evidence referred specifically to forces in excess of 7 Gs, well in excess of those experienced by the Veteran during active service; consequently, the Board determined that the treatise evidence did not support the Veteran's claim. 

In January 2016, the Veteran provided a private positive nexus opinion.  Because the private opinion appeared to rely, to some extent, on the treatise evidence from the Veteran (regarding forces in excess of 7 Gs), the Board sought an advisory VHA opinion.  

The VHA expert reviewed the entire claims file and addressed the prior lay and medical evidence of record, explaining that, while the Veteran does not have a primary vestibular disorder (and thus, to that extent, the prior medical opinions were not inaccurate), the vestibular symptoms he experiences are nonetheless related to his active service, as they are at least as likely as not secondary to his service-connected orthopedic disabilities.  The expert explained that the prior VA opinion did not adequately consider the impact of the service-connected orthopedic disabilities on the Veteran's sense of balance and that the private opinion was more accurate in that regard.  The expert supported his assessment with citation to recent medical literature.  

The VHA expert's opinion is accompanied by persuasive rationale that cites to established medical principles and factual data.  The Board acknowledges the provider's expertise and finds the opinion to be the most probative evidence in this matter.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board concludes that the competent evidence of record supports his claim, and that service connection for a disability manifested by vertigo is warranted.


ORDER

Service connection for a disability manifested by vertigo is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


